     Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 1 of 24. PageID #: 726
                                                                                1


 1                           UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
 2                                 EASTERN DIVISION

 3        ADELMAN'S TRUCK PARTS
          CORPORATION,                           Case No. 5:17cv2598
 4                                               Akron, Ohio
                        Plaintiff,               May 21, 2018
 5
                vs.
 6
          JONES TRANSPORT, ET AL.,
 7
                        Defendants.
 8

 9                            TRANSCRIPT OF PROCEEDINGS
                          BEFORE THE HONORABLE JOHN R. ADAMS
10                           UNITED STATES DISTRICT JUDGE

11
                         TELEPHONE CASE MANAGEMENT CONFERENCE
12

13        APPEARANCES:

14        For the Plaintiff:              John J. Rambacher
                                          Winkhart, Rambacher & Griffin
15                                        825 South Main Street
                                          North Canton, Ohio 44720
16                                        330-433-6700

17

18        For the Defendant:              Jonathan R. Miller
                                          Salem Community Law Office
19                                        Suite 105F
                                          717 S. Marshall Street
20                                        Winston-Salem, NC 27101
                                          336-837-4437
21

22

23

24

25

                   LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
     Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 2 of 24. PageID #: 727
                                                                                2


 1

 2

 3        Court Reporter:                 Lori Ann Callahan, RMR-CRR
                                          United States District Courthouse
 4                                        Room 568
                                          2 South Main Street
 5                                        Akron, Ohio 44308
                                          (330) 819-8676
 6

 7

 8

 9

10        Proceedings recorded by mechanical stenography, transcript
          produced by computer-aided transcription.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                   LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 3 of 24. PageID #: 728
                                                                                           3


            1                                  P R O C E E D I N G S

            2                                         -   -    -

            3                    THE COURT:     Counsel, this is Judge Adams.          We're

            4        here for a case management conference.            The conference is

14:37:09    5        being conducted by telephone.            There's a record being kept.

            6        There's a court reporter.        Please identify yourself by name

            7        before you speak as a record is being kept.

            8                    The case caption is Adelman Truck Parts

            9        Corporation versus Jones Transport.

14:37:24   10                    Counsel for plaintiff, take a few moments and

           11        explain for me the plaintiff's case or the issues here

           12        before the court currently.

           13                    MR. RAMBACHER:      Good afternoon, Judge.        John

           14        Rambacher for plaintiff this afternoon.

14:37:39   15                    The plaintiff sold a used motor to the defendant.

           16        The defendant resides and conducts business in Carolina.

           17        Plaintiff's principal place of business is Canton.

           18                    THE COURT:     Sir, I am sorry.       You will need to

           19        speak a little louder.        Speak closer to the phone.

14:37:57   20                    MR. RAMBACHER:      Is this better?

           21                    THE COURT:     Just a moment.       We will try to turn

           22        the volume up here.       Just a moment.

           23                    MR. RAMBACHER:      Okay.

           24                    THE COURT:     That's better.       Go ahead.

14:38:08   25                    MR. RAMBACHER:      Very well.

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 4 of 24. PageID #: 729
                                                                                           4


            1                     The motor was shipped FOB plaintiff's place of

            2        business in Canton to the defendant in Carolina.              The motor

            3        I believe was a $5,000 motor purchase.            As I said, it's a

            4        used motor.     It's warrantied only to run.         There is an

14:38:30    5        agreement of sale that's prepared under the Uniform

            6        Commercial Code Article 2 in Ohio, and it has a limitation

            7        of remedies, limitation of warranties.            It's warrantied only

            8        to run.

            9                     THE COURT:    The motor is specified in the

14:38:50   10        agreement, the very specific motor?

           11                     MR. RAMBACHER:     There's a specific motor specified

           12        in the agreement, that is correct.

           13                     The defendant received the motor, had ample

           14        opportunity to inspect the motor, attempted to install and

14:39:08   15        did install the motor in the defendant's truck.              It didn't

           16        work well for the defendant.         The defendant subsequently

           17        called plaintiff and basically plaintiff did not believe

           18        there was a breach relative to the sale of the motor, but in

           19        any event, the limitation of remedies expressed within the

14:39:31   20        contract limits it to return to plaintiff, which plaintiff

           21        was willing to do, even though we believe the engine used --

           22        motor was as warrantied.

           23                     THE COURT:    What was the cost of shipping?

           24                     MR. RAMBACHER:     About I believe it was $400 is the

14:39:53   25        freight cost.

                               LORI A. CALLAHAN, RMR, CRR             (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 5 of 24. PageID #: 730
                                                                                           5


            1                     THE COURT:    So is that essentially your claim?

            2        You're seeking the return of the -- not return the motor,

            3        but the return of the sale price of the motor?

            4                     MR. RAMBACHER:     We asked, Judge, for a declaratory

14:40:10    5        judgment, to have basically the contract, the sales

            6        agreement enforced relative to limitation of the remedy

            7        available to the defendant assuming the engine wasn't as

            8        warrantied, and we believe it was.           The block and crank is

            9        warrantied at for 30 days.

14:40:35   10                     THE COURT:    What type of discovery do you wish to

           11        undertake?

           12                     What do you need to do in terms of discovery?

           13                     MR. RAMBACHER:     We will do some paper discovery,

           14        Your Honor.     Not a whole lot.      I don't believe we need -- we

14:40:47   15        anticipate filing a dispositive motion fairly quickly,

           16        again, just to the court to enforce the agreement.

           17                     THE COURT:    You need to depose --

           18                     MR. RAMBACHER:     For the discovery --

           19                     THE COURT:    Depositions?

14:41:05   20                     MR. RAMBACHER:     If the case is not disposed on

           21        summary judgment, we would depose, of course, any expert

           22        that the defendant would choose to engage.            We would also

           23        have to depose Mr. Jones, the defendant, largely to inquire

           24        into his business income or alleged lost income.

14:41:29   25                     THE COURT:    Well, let me ask a question.         First of

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 6 of 24. PageID #: 731
                                                                                           6


            1        all, what subjects -- what would be the subject of any

            2        expert testimony or report?

            3                     MR. RAMBACHER:     Well, we don't anticipate in

            4        engaging in experts from plaintiff's standpoint.              I don't

14:41:44    5        know what the defendant's anticipation would be.

            6                     All right.    Counsel for the defendant, what is

            7        your position?

            8                     MR. MILLER:     Yes, Your Honor.      Jonathan Miller,

            9        attorney for Defendant Dan Jones.

14:41:58   10                     So that's right, Your Honor.         So plaintiff filed a

           11        declaratory judgment action.         We included counterclaims in

           12        our answer.

           13                     There are a couple of things -- well, we have

           14        differences with a couple of things.           First of all, the

14:42:22   15        sales agreement -- it says -- the issue is the kind -- one

           16        issue is the kind of motor that Mr. Jones ordered from the

           17        plaintiff.     Mr. Jones ordered a WAX motor on the phone and

           18        it was shipped as a KAL motor, and there are big differences

           19        between the two that affects how Mr. Jones' truck actually

14:42:51   20        operates and the performance of the truck.

           21                     So on the original sales order that plaintiff was

           22        just talking about, it says a used Caterpillar C7 motor.

           23        Now, a C7 motor is kind of -- kind of like an umbrella that

           24        includes both WAX motors and KAL motors, so -- so that's

14:43:19   25        right, and that's what Mr. Jones got, but Mr. Jones

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 7 of 24. PageID #: 732
                                                                                           7


            1        specifically ordered and plaintiff agreed to ship a WAX

            2        motor.

            3                    THE COURT:     Is that in the agreement somewhere?

            4        Is there something -- we're talking about differences

14:43:37    5        between two motors.       What does the contract provide?             That's

            6        what we're looking at here is we have a contract.

            7                    I assume we have an integration clause, so tell me

            8        more.    If the agreement specifies a specific motor or type

            9        of motor, if the plaintiff provided that motor to your

14:43:57   10        client, what's the issue there?

           11                    MR. MILLER:      Well, they discussed on the phone it

           12        was a WAX motor that my client was ordering and my client

           13        needed and then it was just stated more generally in the

           14        sales order.

14:44:17   15                    THE COURT:     So when your client received it, why

           16        did he not just ship it back if it was nonconforming or good

           17        as specified or based upon his oral conversation.

           18                    Why did he not ship it back?

           19                    MR. MILLER:      Well, Your Honor, first of all, my

14:44:35   20        client wanted -- wanted Adelman to replace the motor, and by

           21        the way, this is actually the other -- the other thing that

           22        plaintiff didn't mention about the sales contract so there

           23        is a limitation of remedies clause, but it limits it -- it

           24        limits it to two remedies.

14:44:56   25                    One is replace, and the other is return and

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 8 of 24. PageID #: 733
                                                                                           8


            1        refund.     And my client wanted to replace and actually get

            2        the kind of motor that he contracted for, but they informed

            3        him that he didn't have one.         So he tried -- he was going to

            4        try to make this engine work, and it was while when they had

14:45:25    5        just about installed the motor when they realized that a

            6        giant piece of one the systems had fallen off on the

            7        motor inside.

            8                     THE COURT:    So he tried to install it even though

            9        he knew that it wasn't the motor that he or at least the

14:45:44   10        specific type of motor that he had wanted, right?

           11                     MR. MILLER:     That's true, Your Honor.

           12                     THE COURT:    Again, I guess I've looked at the case

           13        and I am trying to figure out, with all due respect, when

           14        you've analyzed how much is at stake here, a $5,000 motor

14:46:06   15        the defendant claims it wasn't conforming.            He decided to go

           16        ahead, as I am hearing today, and attempt to install it in

           17        any event, knowing it wasn't the motor, at least that he

           18        orally had requested, refuses then to pay for it.              Plaintiff

           19        now says, "Look, pay us the money we contracted for or send

14:46:26   20        us the motor back."

           21                     The client is not willing to send it back, and

           22        we're here in federal court where we're going to spend tens

           23        of thousands of dollars probably in litigation costs over a

           24        $5,000 motor.

14:46:43   25                     I am saying this to both sides, because it doesn't

                               LORI A. CALLAHAN, RMR, CRR             (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 9 of 24. PageID #: 734
                                                                                           9


            1        strike me that the case warrants the amount of attorneys'

            2        fees that's going to be incurred and we have a writing and

            3        I'm going to look at the writing.          And if it's in

            4        conformance with the UCC here in Ohio, then it's going to be

14:46:57    5        tough for -- at least for the defendant.            It's going to be

            6        expensive for the plaintiff.

            7                     So why haven't there been -- to cut to the chase,

            8        why haven't there been some more discussions about settling

            9        the case, because the case is going to be tried here in Ohio

14:47:19   10        if there is a trial.       It's going to be extraordinarily

           11        expensive.

           12                     So have you had really serious discussions about

           13        trying to resolve the case, to cut to the case?

           14                     MR. MILLER:     Your Honor --

14:47:35   15                     THE COURT:    And I am sorry to interrupt.         Because

           16        the more I hear about the case, then the more it strikes me

           17        the case should be settled because there's going to be no

           18        winners in this litigation.

           19                     One way or the other, no one is going to win

14:47:48   20        because of the costs, expenses and the amounts in question.

           21                     So, Counsel, I've looked at your pleadings.              I

           22        don't see this as a consequential damage case where you are

           23        going to be able to claim, based on what you've just told me

           24        what the evidence is likely to be, that your client

14:48:02   25        attempting to install a motor that he admitted was not

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 10 of 24. PageID #: 735
                                                                                            10


            1        conforming, now then says, "Well, now it's because of the

            2        plaintiff that I've incurred all this lost income."

            3                     Whereas if he had simply shipped the motor back

            4        rather than trying to install it, the problem would have

14:48:19    5        been a different one.

            6                     So go ahead.     Finish your thoughts, please.

            7                     MR. MILLER:     I just wanted to say a couple of

            8        things.     First of all, my client did pay the price of the

            9        motor.    So there's no -- there's no question about that.

14:48:37   10        Adelman required him to do a $5,000 plus, you know, whatever

           11        the shipping was, required him to do a wire transfer before

           12        the engine was shipped.

           13                     Now, the other thing that I just want to point out

           14        is that when Mr. Jones received the KAL motor, they were not

14:49:05   15        at that point offering to give him a full refund.               What they

           16        were -- what they were saying is that Mr. Jones would have

           17        to ship back the engine at his expense and pay a 20 percent

           18        handling charge.

           19                     And so, you know, it was basically under duress

14:49:28   20        that he was -- that he went ahead and tried to install the

           21        engine, and then second of all, the piston breaking off of

           22        that is really a separate issue than the issue with the type

           23        of engine.

           24                     So anyway, with that said, Your Honor, you know,

14:49:52   25        the reason that defendant filed this declaratory action, the

                               LORI A. CALLAHAN, RMR, CRR             (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 11 of 24. PageID #: 736
                                                                                            11


            1        declaratory judgment action in Ohio is because I sent a

            2        demand letter to them asking for -- I think it was probably

            3        about $16,000, even though that's off the top of my head,

            4        Your Honor, and this was back in October.             And their

14:50:17    5        response was to file this declaratory judgment action to try

            6        to wipe out my client's rights in a distant forum.

            7                     THE COURT:     All right.     Well, have you had any

            8        further settlement discussions, counsel for Adelman?

            9                     MR. RAMBACHER:      Your Honor, my client was willing

14:50:41   10        to take the engine back, pay the freight, give a full refund

           11        and that was pretty well beyond, and they're still willing

           12        to do that.

           13                     THE COURT:     Okay.   Well, Counsel --

           14                     MR. MILLER:     I mean -- I'm sorry, Your Honor.

14:50:56   15                     THE COURT:     Go ahead, sir.

           16                     MR. MILLER:     I mean, I just wanted to say that

           17        that's the other thing that, you know, you have to

           18        understand that my client is a small business person.                  He

           19        has a family he's trying to support and he operates with

14:51:13   20        very low profit margins.

           21                     So, you know, it's actually not true that at first

           22        they were -- they said they would do a full refund.               It was

           23        pay -- eat the shipping to North Carolina, pay for the

           24        shipping back to Ohio, and a 20 percent handling fee.                  And

14:51:31   25        my client just didn't have the money to do all that, and

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 12 of 24. PageID #: 737
                                                                                            12


            1        then to go, you know, get the kind of engine that he needed.

            2                     I mean, this was just an impossibility.

            3                     THE COURT:     All right.     Well, I understand that.

            4        I'm not unsympathetic to that.          I mean how much more are you

14:51:53    5        going to expend in this case and what's your likelihood of

            6        success here in Ohio?        So I don't know.      Is your client

            7        present?     Is he there?     Can he hear me?

            8                     How much money does he want to spend on this case?

            9                     How much are you charging him per hour, or did you

14:52:10   10        take this on a contingent basis, because we both know the

           11        expense is going to be extraordinary.            You're talking about

           12        experts.     How much is an expert going to charge you to give

           13        some opinion?      I'm not sure this case is even one that

           14        warrants an expert of any sort.

14:52:31   15                     MR. MILLER:     Your Honor, it's a contingency basis.

           16                     THE COURT:     I'm sorry?

           17                     MR. MILLER:     Your Honor, to answer your questions,

           18        it's a contingency fee agreement.

           19                     THE COURT:     Well, how much of the cost of

14:52:40   20        depositions going to be?         If you have to take a deposition

           21        up here in Ohio, which sounds likely, and how much is an

           22        expert going to be?       I don't know the case warrants an

           23        expert based on what we know, but the expenses and the costs

           24        and the travel here to Ohio is going to be thousands of

14:52:54   25        dollars.

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 13 of 24. PageID #: 738
                                                                                            13


            1                     I'm not trying to twist anybody's arm.           I'm not

            2        going to mediate the case.         When I look at this case, I'm

            3        saying, "Hmmm.      Does either side know exactly what it is

            4        that they really want out of this litigation?              Does either

14:53:07    5        side know what the expense is going to be in this

            6        litigation?      Does either side know that the results for

            7        either side is not really going to solve the problem, and is

            8        going to simply add to the expense," particularly if you're

            9        a small business owner.

14:53:24   10                     Why not quickly cut your losses, ship the motor

           11        back, and be done with this.          At least in some quarters, I

           12        might say, "You know, besides the costs, there's going to be

           13        the expenses.      Besides the expenses, there's going to be an

           14        amount of time that you're going to need to devote to this

14:53:42   15        litigation."

           16                     So in any event, we will go forward.           We will put

           17        in place some dates and some orders with regard to how the

           18        case is going to proceed by way of discovery.

           19                     Counsel for the defendant, what --

14:53:56   20        counter-claimant, what is it you anticipate, what discovery

           21        do you anticipate in the case?

           22                     MR. MILLER:     Well, Your Honor, I -- a little bit

           23        of paper discovery.       I agree with plaintiff that there's

           24        probably not a lot of paper discovery.            But, you know, I

14:54:16   25        think, you know, the most important thing here is going to

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 14 of 24. PageID #: 739
                                                                                            14


            1        get discovery from Caterpillar, which is the maker of the

            2        motor who's going to testify that these are -- those are

            3        completely different motors and, you know, the KAL was not

            4        suitable at all for Mr. Jones' truck, and, you know, we will

14:54:43    5        also be able to testify, you know, whether Caterpillar

            6        recommends driving an engine with a piece of a piston about

            7        the size of a fist, you know, if they -- if that's how they

            8        recommend using the motor.

            9                     THE COURT:     That's all well and good, but if I

14:55:01   10        understand you correctly, when your client received the

           11        motor, he knew it wasn't, at least according to his version

           12        of the events, yet to be determined, he knew that the motor

           13        was not the series motor that he ordered, at least he orally

           14        ordered, but he decided in any event to go ahead on his own

14:55:22   15        and to see if he couldn't install the motor.

           16                     So if there's any -- if you want to use

           17        contributory negligence, comparative negligence, if you want

           18        to use that theory, then he really doesn't have a claim, and

           19        we're wasting our time with Caterpillar because he took a

14:55:39   20        motor that he knew what he claimed that he had ordered and

           21        then attempted to use it and to his detriment, so it's not

           22        really much of an issue in that respect.

           23                     MR. MILLER:     But, Your Honor --

           24                     THE COURT:     Go ahead.

14:55:55   25                     MR. MILLER:     I am sorry.     I didn't mean to

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 15 of 24. PageID #: 740
                                                                                            15


            1        interrupt.

            2                     But there really is no -- there's no connection

            3        between the type of the motor issue and the piston, the

            4        broken piston issue.        There's two different issues.

14:56:09    5                     THE COURT:     I am sorry to debate with you.         How is

            6        it that's two different issues, because if the motor itself

            7        was not the motor that your client ordered, if the motor

            8        wasn't suitable for his truck, and that if he installed it

            9        or attempted to install it, and for some reason the piston

14:56:27   10        broke, the chain that you're trying to create makes no

           11        sense.

           12                     The answer to the problem would have been

           13        potentially and in hindsight, again, based on what you've

           14        told me, would be, "Look, I got the wrong motor, not the

14:56:40   15        motor I wanted," recognizing the hardship to a small

           16        business owner.       The problem is that he went ahead and

           17        attempted to utilize it, and, yes, the motor wasn't --

           18        apparently, according to what you've said, the piston broke.

           19                     But go back and start with the first premise.                  It

14:56:57   20        was not the motor that you ordered, that it wasn't suitable

           21        for the truck, so stop right there, because if he went ahead

           22        and tried to use it and the piston broke, I know there's

           23        another problem.

           24                     MR. MILLER:     Your Honor, just he didn't actually

14:57:17   25        run the engine.       The piston -- the piston fell out when they

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 16 of 24. PageID #: 741
                                                                                            16


            1        lifted it to put it in the truck.           They never ran the motor.

            2        It was junk on delivery.

            3                     THE COURT:     Well, if it was junk on delivery, why

            4        did you attempt to install it?          If it's junk on delivery,

14:57:34    5        you return it.      Again, your theory of the case, as you've

            6        outlined it for me here, makes no sense.

            7                     The contract provided a specific class of motor,

            8        if I understand you correctly.          Your claim is that my client

            9        ordered a different motor within the same class and when it

14:57:53   10        arrived, I realized and recognized it wasn't what I ordered,

           11        but I decided, because of either necessity or cost, to go

           12        ahead and attempt to use it anyway.

           13                     And so once he attempts to do that, you know, it

           14        doesn't matter whether Caterpillar says it wasn't a

14:58:16   15        comparable motor or what have you.           All you're telling me is

           16        things that are going to make this litigation more

           17        difficult, more expensive, more costly.            And I don't know

           18        who the winners are in this piece of litigation.              I don't

           19        know if Mr. Jones is going to win.           That's for certain.            I

14:58:34   20        don't know that the plaintiff is going win for whatever they

           21        are attempting to do with this declaratory judgment, whether

           22        they're going to get all that they want one way or the

           23        other.

           24                     So I won't go further.        We will simply litigate.

14:58:46   25        We will litigate.       I don't know where those claims are going

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 17 of 24. PageID #: 742
                                                                                            17


            1        to go.    I do know that both sides are probably going to need

            2        to take depositions.        You are free to try to depose someone

            3        from Caterpillar if you want.          I'm not sure that's going to

            4        help you or help your cause.

14:58:57    5                     We will put -- we will have motions in place,

            6        motions for summary judgment I am sure on both sides, and

            7        then we will decide whether we're going to have a trial.

            8        And then you can all come up here and we can have a trial if

            9        we need to have a trial.

14:59:18   10                     Again, the reason I am saying these things, again,

           11        I don't see economically this litigation making sense for

           12        either side at all.

           13                     So anything else either side wants to tell me?

           14        I'm going to put forward some dates in this case in terms of

14:59:32   15        moving the case forward.

           16                     Counsel for the plaintiff, anything you want to

           17        add?

           18                     MR. RAMBACHER:      No.   Nothing more, Your Honor.

           19                     THE COURT:     Counsel for the defendant?

14:59:41   20                     MR. RAMBACHER:      Your Honor, John Rambacher again

           21        for plaintiff.

           22                     As I indicated, my client is prepared to have the

           23        this motor shipped back, make a full refund and pay a

           24        freight and be done.

14:59:56   25                     THE COURT:     Maybe you need to add a little money

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 18 of 24. PageID #: 743
                                                                                            18


            1        there to resolve any attorney fees issues that might be

            2        outstanding.      I know that's not something you're required to

            3        do, but you've got $5,000.         You have a motor and shipping is

            4        what, total of 5,500, 6,000, thereabouts?

15:00:19    5                     MR. RAMBACHER:      That's correct.

            6                     THE COURT:     How much money do you have in this

            7        litigation already?

            8                     Again, sometimes -- I've been doing this for 20

            9        years, state and federal.         Sometimes I don't quite get it

15:00:35   10        when you just sit down and try to do a cost benefit analysis

           11        and see what are we going to benefit here?             How are we going

           12        to benefit?      Who's going to benefit by litigating like this,

           13        other than the attorneys?         How is the client going to

           14        benefit by the time, the money and expense of litigation of

15:00:53   15        this type?     So that's up to you.        That's between you and

           16        your clients.

           17                     We will put in place some dates.          And,

           18        unfortunately, Counsel, the dates you've suggested here are,

           19        with all due respect, wildly outside of what this case is

15:01:10   20        going to require.       We're not going to be deep into 2019 in

           21        any stretch.      This case is going to be briefed, and we will

           22        have motions by early fall.         This is not a case that

           23        requires months and months.

           24                     So we will assign the case to a standard track.

15:01:27   25        Counsel, if you are not familiar, we have a system here

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 19 of 24. PageID #: 744
                                                                                            19


            1        where we set goals for disposition of cases, and so 15

            2        months from the date of filing is the goal to be met.                  I'm

            3        not sure we will meet it in this case, but that's the track

            4        we will assign it to.

15:01:45    5                     In terms of discovery or amendment of the

            6        pleadings, you will have 30 days from today's date for any

            7        amendment of the pleadings if need be without leave of

            8        court.    After that, leave of court will be required.             After

            9        there's a motion and, of course, any opposition before we

15:02:00   10        will allow any further amendments.

           11                     And all these dates will go up in a written order.

           12                     In terms of a discovery cutoff date in this case,

           13        the discovery shouldn't take more than about four months at

           14        most.    So we are in May.       We will use June 1 as a starting

15:02:16   15        date.    So all discovery in the case will be completed on or

           16        before November 1 before any -- that will include any

           17        experts that might be required.          Again, I don't see this is

           18        a case requiring any experts.          The type of motor is

           19        specified in the contract, at least the series type of

15:02:42   20        motor, I should say, so I don't know if either side wants to

           21        go through the time and expense of hiring an expert.               That's

           22        entirely up to you.

           23                     If you wish to do that, I will tell both sides to

           24        be mindful of Rule 26.        Rule 26 requires the filing or the

15:02:55   25        submission of a report, a detailed report under the federal

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 20 of 24. PageID #: 745
                                                                                            20


            1        rules, outlining the subject of the expert's report.               All

            2        the details should be set forth in the report.

            3                     So if you wish to do that, make sure that a report

            4        is filed.     That report should be submitted to opposing

15:03:14    5        counsel no later than 30 days before any scheduled

            6        deposition.      So that means you're going to have to work

            7        together and identify experts, submit reports and conduct

            8        your depositions within that window.

            9                     Again, I don't think the focus here should be on

15:03:28   10        expert depositions, but that's up to you.

           11                     Dispositive motions in the case will be due on or

           12        before November -- we will give you some time between the

           13        end of discovery.       Motion practice will begin on November

           14        26, which is a Monday.        Under our rules, 30 days thereafter

15:03:54   15        for a response.       And then 14 days for reply.        That will put

           16        us into early January.

           17                     There will not be a trial date scheduled until we

           18        resolve any outstanding motion practice.            We will put all

           19        those dates in a written order for you so you will have

15:04:10   20        them.

           21                     Additionally by way of discovery, I would

           22        anticipate, counsel for the plaintiff, if you wish to depose

           23        Mr. Jones, that might be something that may be necessary,

           24        based upon allegations of certain oral representations that

15:04:24   25        were made, and Mr. Jones may wish to depose whoever it is he

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 21 of 24. PageID #: 746
                                                                                            21


            1        was dealing with here in Ohio in terms of the transaction,

            2        trying to order the motor and who he spoke to.              But I leave

            3        that to you, and it's entirely up to you what discovery you

            4        need to undertake to bring the case to motion practice and

15:04:42    5        then thereafter for trial.

            6                     So that's, again, something that I leave to your

            7        discretion.

            8                     A couple of other matters.         The local rules

            9        require the filing of a status report every 45 days.               45

15:04:56   10        days from today's date, each side should file a report.                     Our

           11        local rules cover the subject of the status report.               And

           12        please review them.       I won't go through that here this

           13        afternoon.     I have another procedure here shortly.            So

           14        review the local rules.        They will tell you what you need to

15:05:14   15        include in that report.

           16                     If there's any discovery disputes, under Rule 37.1

           17        is our local rule governing those disputes.             I try to follow

           18        it, and one of the most important things I can tell you now

           19        is if there is any disputes or issues, I expect to hear

15:05:29   20        about them before the discovery cutoff date or well before

           21        that date.     As soon as they arise, bring them to my

           22        attention.     I will resolve them and I will deal with them so

           23        that those matters get addressed early on.

           24                     Additionally, should there be any time when the

15:05:45   25        parties would like mediation, that's something you should

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 22 of 24. PageID #: 747
                                                                                            22


            1        consider in this case, and then we will try to refer it to

            2        mediation or some mediator that may require some costs by

            3        both sides; however, I won't mediate the case, not

            4        appropriate for me to do that if I am presiding over the

15:06:00    5        proceedings and rulings on motions and things of that

            6        nature.     I'm not going to do that.

            7                     So hopefully these dates will be -- these dates

            8        are, at least in my view, are reasonable based on the issues

            9        in the case.

15:06:11   10                     If at some point you are able to resolve the

           11        matter, please let me know as quickly as we can so we can

           12        adjust our schedules if need be.

           13                     Otherwise, we will proceed in the fashion I've

           14        just indicated.

15:06:25   15                     Counsel for the plaintiff, do you have any

           16        questions at all?

           17                     MR. RAMBACHER:      No, I do not.

           18                     THE COURT:     Counsel for the defendant, do you have

           19        any questions?

15:06:36   20                     MR. MILLER:     No, Your Honor.

           21                     THE COURT:     All right.     Work together.     Begin your

           22        discovery as soon as possible.          We will look forward to

           23        seeing motions, and then we will schedule a date if need be

           24        for a status after all the discovery has been completed so

15:06:49   25        we can decide on a trial date if necessary, at least have a

                               LORI A. CALLAHAN, RMR, CRR             (330) 252-6022
                Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 23 of 24. PageID #: 748
                                                                                            23


            1        date to work against.

            2                     If you have any problems or issues, let me know as

            3        quickly as we can and my clerk, his name is Jonathan, is

            4        assigned to the case.        He will be tracking it, and we will

15:07:02    5        work, again, once you move the case forward.

            6                     Thank you very much for being available by phone.

            7                     And the next time we meet, we may require all

            8        parties to be present.        Sometimes that's beneficial in

            9        working towards a settlement.          So we will address that issue

15:07:14   10        at a later time.

           11                     Thank you very much.       Have a good afternoon.

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

                              LORI A. CALLAHAN, RMR, CRR              (330) 252-6022
     Case: 5:17-cv-02598-JRA Doc #: 49 Filed: 06/06/19 24 of 24. PageID #: 749
                                                                                               24


 1                                      C E R T I F I C A T E

 2

 3                I c e r t i f y t h a t the foregoing i s a correct t r a n s c r i p t

 4        fro m t h e r e c o r d o f p r o c e e d i n g s i n t h e above- e n t i t l e d

 5        matter.

 6

 7

 8                          s/Lori A. Callahan
                            Lori Ann Callahan, RMR-CRR
 9                          U.S. District Court, Suite 568
                            2 South Main Street
10                          Akron, Ohio 44308
                            (330) 252-6022
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                      LORI A. CALLAHAN, RMR, CRR                         (330) 252-6022
